i          i        i                                                                 i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00605-CV

                               ALAMO INSURANCE GROUP, INC.,
                                         Appellant

                                                   v.

                    Jesse S. TREVIÑO and Jesse Treviño Insurance Agency, Inc.,
                                          Appellees

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2005-CI-12530
                             Honorable Gloria Saldaña, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: January 14, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellees, who have not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX . R. APP . P. 42.1(a). Costs of appeal are taxed against appellant. See id. 42.1(d).

                                                        PER CURIAM